MEMORANDUM **
Hyak Hovannisyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004), and we deny the petition for review.
Hovannisyan testified that Communist party members beat and threatened him because he was a messenger for a former party official and his attackers wanted information about the documents he delivered. Neither Hovannisyan’s testimony, nor any other evidence in the record, compels the conclusion that this mistreatment occurred, even in part, on account of his actual or imputed political opinion. See id. at 1177 (upholding agency determination where petitioner failed to demonstrate that perpetrators victimized him on account of a protected ground).
Because Hovannisyan failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See id. at 1180.
Hovannisyan also failed to establish eligibility for CAT relief because he did not show it was more likely than not that he would be tortured by authorities or individuals acting in an official capacity if he returned to Armenia. See 8 C.F.R. § 208.16(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.